Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 1 of 19

Tol THE UNITED STATES DISTRicT Covet

FoR THE MIDDLE PISTAatcT OF PENNSVUEVANIA

 

 

 

 

 

oe FILED tt”
DeEwAval € Roy wl soa ¥ 07731-0864 oo OR ANTON
AA SULAIMAN Au SHAHID.
“we A plantiél, | JUL O7 220 |
ae THE FEDERAL BUREAU OF PRISONS et, bal; PER — Ame

 

 

een oc nnn en ee el ei _____ efondante).

 

Crit Actiom slo,

MoTion For PRELI LMINARY “An > PERMANENT I Ni JUNCTION

 

Csones slot TRewayne hoy wilson, AtéA Sulaimaa Abu. Shah d

betoce the @ court pro-se. for Preleamacy | Lecmaneat

Layuaction a gaast the detea. daaté) The Federal Berea.
Of Prisons, and. ts amployees.

 

 

é
T. JoAlspiction € VENVE

The vs. District Court tor the Middle Visterct of

Peansylvania iS ah appropriake Venve vader 28 US 0.81349
{2 ) (4). Because st is uihere the events GAVIA G £1SE to.
this claim oceucced. :

 

Tl. Petctioner Vewayne Kay lilson AkA Sulaiman Abu Shahte,
is and was at all times mentioned here a_prisaner of

Q)

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 2 of 19

 

the Federal Bureay of Prisoas. Hois cucceatl y Coa fined
A ECT SCHOVEKILE. loca ted in Minecsuille ; Peansylyania * -

 

ato

TH FACTS an

 

_——a Ww atdea Scott Fialey1s the lalacdea of FCL.SCHUYLEIObe,
He us legally responsible foc the opecation af Fel scuyleie. val
and foc the weltare of all the inmates ca that prisod. a

a OF EF OT SchoyeKiLL witha the Federal Bucea, of Persons...
Sheis.tespoasible tor the drug abuse teeatmeat tac

all wamates iA Fel SCHOyLKILL.

 

Uanul MAd4GeR C GIPeée is responsible. for Cécold &

f f fi
. related to the samates PLAS OD tile oad Case management.

 

Qa_oc abaut May 8, 2020, Bet Muccay ordered one ot
her subordaates te remote me tram mu Cédl in voit 1-A
10 order to have me meet with her inside of her office.
ilArle side, Dr Moccay_stated that © would not be able
to vse my léaatly adopted celigous name ia KDAD. Ta
Aer re patt dated. 5 [19/2020 ee Musceoy stated that:
Et was explained that inmate Wilson would be cefecred
to_as Mr ililson and that he could aat choase to

 

(2)

 

 

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 3 of 19

 

 

 

have aa_alternate or additional name added, ualess his
last Name was otticsally chaaged “a SENTRY aad /ar
BEMR cecotds... See, Exhibit (A). Subsequently on orabout
Twat Uj Z2oLa, Petitioner tiled anAdanaisterative ceazedy
8.9 a1a$ ct Dr Murcay for.an_varelated action shed token
against Aid. Ste, Remedi £D# (025502 -F1 (st, Lf pending).

 

Upon 1A Lormation and belie 3 De. Maree treatment

team meeting that was held aA atabout Tune (52020,
was Used soley for De Mactags > ‘plan of Retaliation for_
Petitioners Luling of the afore-mentioned Admawastroatveé.
cremidiy. Wr Moccay waited. [a3] days trom the iatthal
contact of a5(18l2020 to_coadcduct her 26lis/zo2.0
team mMettidg ‘

Ca or about 25/08/2020 and Pliac. ta_hath of Pr Murcay
mee bags Petitioner spoke with Vast. t Managec C. Oupe.

 

via elec toast email, La that carresp sadence Mc. Gipe
stated : Your religious aame of Sulaiman Abu Shabid
has heen entered ‘and anhatated as. a legal name of
Dewayne blilsoa, Reg do. 07231-084 "See., Exhibit (B).

 

Sher tly after OA OF about Fuae (45,2020, De Murray

stated: t+ was 2X0 ata ad that Pec previous discossion
with this writer, his feimacy) DTS, aad att teacn, his legal
last ame has not chenged if , Bop SENTRY aad lor EMR

records. See Exhib: te) Me Gupe is the Supervisor of the

 

 

 

(3)

 

 

 

 

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 4 of 19

 

-
_ Petitunecs. vt eaa.that De. Merray_s poke. ot sn hee charcal
Contact re port dated 06 [16 /20Z0. cee

 

 

 

 

heed beings. vs. toa question of law aad tact hat. LS. the actoal.. ee
committed name ot the Petitioner Oa or.about Apc 27, 202.0,. .
_— 49 the US... Disterct Court toc the Mlestera Listcuct of. Vergiaia, .
The Honorable. Todge Coa. rad. granted. Petitioner s mott ote) to
amend his same ia the cecocd af the Court, judgment, adc

 

 

Comoitment ordec, from Pewayne Kory bbsIsaa, to Sulaiman
Abu Shahid. see, Exhibit (D).
ao OE about. OF Ie 2. 8/202. 0, Vetitioner contacted. vlav olen
fidley via electron emal (Lamate Keo vest to Stat Cf) in
LEG ards +té the legal nomechaage aad seabencag courts _
order, arden FiAlésg stated. “The jodgmeat did not
change Yat Comm Hed Name which 1 £S. Deulayne ifjlson,
iA SenlTe if and on Your FD cacdl! “see, Exh bit (E)
Petitioner responded by stating "EZ. will contact the Judge.
far olarit cation” See_ alse, Evi bitlé).

 

Ga or about May 15,2020, The Honorable Judge Coarad
gcadted fetitianers mo tials) to amead the case caption
tocetlect the petitioners cecently changed Aame. 56k,
Exhibit (£). La that order the sentencing Judge stated
that: "the Court heheves that ite pliet of doc, ECF xo.ia4,
and the ameaded Judgment ECF No. 195 are sufbevently

 

(4)

 

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 5 of 19

 

 

 

cleac t+ocetlect that the deteadaat € commut ted AaMNe1$.

a Svlamaa Abu Shahid — set, Exhibs (6). _

 

 

_ violative of US. Coastitution s_ First ame aden ent aad

i

Even mare wateiguing 1s. the. foct. that. De Moz rau §

~ reasoning. : for.oy expulsion from. KOAP was based aa.

fe fitiaec: S&S. #§e. of. the. legal. AaMeé if. the fee glam ,____.. es we enrenen ne
De. Murra asserted thet the aame ot Svlaumoaa Abu.

Shahid shoold aot be used aad there fore wtas prohibited eee
Ja  ADAD. see. yLleaucal Contacts a thached. Itis ewideat $e
that Pro wckayS Bet ian $s. were Cetaliatory nature, and

Equal Protection vader the fourteeath amendment,

_ Feiec to Dr, Muccays decsion to expel hec Super wsol
De. Mianig was Can facted. by the Petitioner via electron.
Ean acl, Lamate Ke guest te stall, on ol about 05/12/2020.

éy exhibit (( G). 0 le arly, Mats toaee attempted te fallow

A é thata of commasd:- td LO avoul. |

 

Ver her ou request OD oS le (2.020, Pr. Muccay wlas
Sent_an tlectronec em atl, tamate Kegvest 40 staff, ia
which she slected [uot] Te respond see, Exhibit {H).

 

TW. Exhaustion of Legal Remedies
petitioner. Pewayae Koy Wilson, AKA Sulaiman Abu Shahid

 

(5)

 

 
Case 1:20-cv-01155-JEJ-EBC Document 1 Filed 07/08/20 Page 6 of 19

 

used the gciedance. System at FCL SCHYYLKILL to
tery ta. Solve the. peoblent. blacdea Lia lew has heed
aware of Petitione cs iAtecest in vsiag Als Le gally .
adopted Aaoe since. March 27,2920. Sée. Echt (Z ) a
a  Adauaisteative remedy #10092 B8- Ft. WWlacdea Finley
failed to. acknowledge the autheaticity ot the. ocigiagh
Ss tateof New Jere ey. Covct order and claiméd Phat a?
Petitioner needed da Federal arder, 3e¢ also Exmbit(L),
“The Honocable Tu age Yeacad 1s. petitwaeré Federal oo
Sentence 0g Judge a2 d Ass order shall be eatarced.

 

 

 

tb date, the Federal Bureau of Peusoas has aot cesponded
ta Ad ministe nadie ceonedy nuunher [1009288 | as itis
long overdue tor response from the Kegional aftice
The guestioA acu 18 whether or not the admaistrative

remedy 1$ available ¢ Clearty , this ¢$ an emergency

Sitvuatian as the Petitioners Lights Contiaue to be violated,

 

Thecetore Ve titioper humbly rég vests a Prehaiaary oad
Peco ovat La Juactiag Eran this rout. Facksoh Vv.
Disteict ot Columbra., 254 F.3d 262 (Pe. Cir 2001).

 

Vy. Prayer For Relief

 

WHERELO KE Petitioner cespectfuily peays that this
Court 2oter 4 jJudameat gcanting Petitioner :

(@)

i and

 

 

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 7 of 19

 

 

 

A Pee.lion inaey aid Pec “manent Lajuaction alderiag
Tf. he Fedecal. Bureavof _freeson saad its. employees. ce
to honor the otder of the 3 leatenciag Court, aadto ne
order the Buceau . of frssoas to Cecognizé aa of
oa Knowledge... fetitwaecs z le gally adopted name. of
Sulaimena Abu. Shahid. Also otderia g the Bop.
4o_entet his legally. adopted name sto SE fey
and BEM records Ancol walt th Fudge Coocact’ |
_ orders) LF this court does not gran ¢ petctionec ‘
notion Far peehoninacy oad Pecm aaedt Ze aquacts og,he

ny erie sutter fren Cle p arable hacm, _

 

 

 

Ry sy ott y lly Submutte J,

 

dub aumen Abe Ahahid
Sulaiman Abu Shahid
Reg no. OF 231-084
Ect SCHUYCK ILL
Y0.Box 759
Minersudle, Pa 17954

 

 

 

 

 

 

(7)

 

 

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 8 of 19

VERAFICAT ion

LT have cead the fore going motion tor Ea yuactioa
end hereby verity that the matters alleged Therem
are true, except as to matters alleged on iatormation
aad beliet aad, as to these ,£ believe them to be
true, L certify under peaalty of persecy that the

. foregoing 4S true ahd correct’. 28 Vs.C.4174o

Evecuted.at..Fcrt ScHuye cite Minersville, PA (7954
Onl June 0, Ze7Zo,

Kespecttuily Submitted,
Avbeoman Abs dhohud

Suiqimen Abu Shahid

Fer ScHuycterte

Reg NO. OF F31-084

(8)
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 9 of 19

Bureau of Prisons
Psychology Services

RDAP - Clinical Contact

*SENSITIVE BUT UNCLASSIFIED™*

 

 

Inmate Name: WILSON, DEWAYNE ROY Reg #: 07731-084
Date of Birth: 11/18/1974 Sex: M Facility; SCH’ Unit Team: RDAP
Date: 05/19/2020 15:45 Provider: Murray, Leslie PsyD/M.Ed

Comments

This writer and inmate WILSON's primary DTS met with inmate WILSON on 05/18/2020 at approximately 2:30 PM. This
contact was utilized to address recent disruptive behavior, specifically, inmate WILSON refusing to answer to his name
during roll call and refusing to be pulled up during the 05/13/2020 Community Meeting, as he was being pulled up as

"Mr. WILSON."

This writer reviewed RDAP program expectations about how inmates are addressed during programming activities. It
was explained that inmate WILSON would be referred to as Mr. WILSON and that he could not choose to have an
alternate or additional name added, unless his last name was officially changed:in SENTRY and/or BEMR records.
When asked, inmate WILSON indicated that he will not respond if addressed as "Mr. WILSON." It was explained that
given the choice not to respond to "Mr. WILSON," inmate WILSON will be excused from RDAP programming and not
accrue RDAP hours until he is ready to participate in RDAP and meet the expectations regarding names used to
address inmates. He was encouraged to speak to his DTS and/or this writer when he is ready to continue participating in

RDAP.

Completed by Murray, Leslie PsyD/M.Ed on 05/29/2020 14:18

Generated 05/29/2020 14:18 by Murray, Leslie PsyD/M.Ed Bureau of Prisons - SCH

 

  

Page 1 of 1
Case 1:20-cv-01155-JEJ-EBC Document1. Filed 07/08/20 Page 10 of 19

 
   
   
   
   
     
   
   
  
   
   
   
   
  
  
     
   
 
   

LINCS 07731084 - WILSON, DEWAYNE ROY - Unit: SCH-A-A

eee eee cae nnn nenenenaenceceaceeeesneeeeeeeeeeeencennennans (

OM: 07731084 WILSON, DEWAYNE ROY

 

SJECT: *“Request to Staff** WILSON, DEWAYNE, Reg# 07731084, SCH-A-A
\TE: 05/07/2020 12:41 PM

: aie Work Assignment: Orderly

Dear Mir. Gipe

discussed with the Records Department Supervisor Today via electronic email at approximately 12:34pm . The Associate
arden -Mr. Gabrielson was contacted via electronic email in regards to the issue | am having with receiving adequate
nntification from the Records Department in order to have the documents | wish to have Notarized by the Notary .My position
that this topic is ripe for consideration of the Associate Warden .Please be advised that all correspondence pertaining to this
ue will be forwarded to AW Gabrielson from this day forward . Thank you

ue and Correct Under Penalty of Perjury"
USC 1746
Sulaiman Abu Shahid

Reg # 07731-084
WILSON, DEWAYNE ROY on 5/6/2020 3:13 PM wrote:

 Gipe
Nill there be away for me to notarize documents under the religious legal name Sulaiman Abu Shahid ?
-UNIT 1 on 5/6/2020 2:37 PM wrote:

Wilson,

ere.will be no change to your committed name at this time. Your religious name of "Sulaiman:Abu Shahid" has been-entéred
annotated asa legal name of Dewayne WILSON, Reg. No. 07731-084 (committed name). The Bureau will continue to
ecognize your committed name based on Program Statement 5800.15: Correctional Systems Manual.

 

ope this addresses any concerns in which you may have,

it Manager

->> ~M "WILSON, ~\IDEWAYNE ROY" <07731084@inmatemessage.com> 5/5/2020 3:47 PM >>>
-Mr.Gipe

nmate Work Assignment: Orderly

Oo when does records make a change?
-UNIT 1 on 5/5/2020 2:47 PM wrote:
Fhis request has already been completed.

i | Gipe
Jnit Manager

-e> wAl"WILSON, ~*IDEWAYNE ROY" <07731084@inmatemessage.com> 5/4/2020 7:13 PM >>>

ave a U.S. District Court order dated April27,2020,recognizing my legal name Sulaiman.Abu Shahid-:Please enter into Sentry
cordingly .. thank you
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 11 of 19

Psychology Services
RDAP - Clinical Contact

 

 

Generated 06/16/2020 08:38 by Murray, Leslie PsyD/M.Ed Bureau of Prisons - SCH

inmate Name: WILSON, DEWAYNE ROY Reg #: 07731-084
Date of Birth: 11/18/1974 Sex: M Facility: SCH Unit Team: RDAP
Date: 06/15/2020 09:22 Provider: Murray, Leslie PsyD/M.Ed

Comments

Inmate WILSON was seen by the Treatment Team on 06/15/2020 at approximately 8:00 AM. Of note, after he was
called into the Team meeting room, inmate WILSON immediately asked what the meeting was in-reference.to.. He then
requested to obtain.legal paperwork form his cell, which he was permitted to obtain. This writer briefly-reviewed-the
material, per inmate WILSON's request. Inmate WILSON stated his belief that the paperwork should result in his name
changing in the BOP system, It was explained that, per previous discussion with this writer,his:primary DTS, and Unit
Team, his legal:last name has not changed in BOP SENTRY and/or BEMR records.

This Team meeting was utilized-to review the previously discussed expectations about how inmates are addressed
during programming activities, which were reviewed with inmate WILSON by this writer and his primary DTS on
05/18/2020. Inmate WILSON was asked if he will respond to and be addressed as "Mr. WILSON." Inmate WILSON
Stated, "I need to be who | am and who | have fought so hard to be. | don't know this Wilson. | am Mr. Shahid." While he
later stated he would stand for roll call and respond when staff address him as Mr. WILSON, he stated he would not
refer to himself as Mr. WILSON and he would not respond to other inmates calling him WILSON.

Additionally addressed during this Team meeting was inmate WILSON's previous behavior of not accepting a’pull-up,
which was also discussed during the 05/18/2020 contact with this writer and inmate WILSON's primary DTS. On today's
date, inmate WILSON stated that he did not refuse the pull-up because he was addressed by the name Mr. WILSON,
rather he refused, because, "I thought it was targeted. The pull-up was for being late to the meeting, but | was by my
cell. | wasn't late, so | didn't think | needed to be pulled up." Inmate WILSON also reported his belief that DTS staff "may
have" orchestrated the pull-up to "target" him.

Given inmate WILSON's choice to not adhere to program expectations about how inmates are referred to in RDAP,
inmate WILSON was informed that he will be excused from programming and not accrue RDAP hours until he is ready
to meet expectations to participate in RDAP. It was explained that he will be secured in his cell during program hours,
unless his Unit COVD-19 Modified Operations group is having their out of cell time.

Inmate WILSON made attempts to debate with this writer about the legal changes made to his name and his desire to
participate in RDAP. He was excused from the Team meeting at that time.

Completed by Murray, Leslie PsyD/M.Ed on 06/16/2020 08:38

bo aa bbe Ay a

Page 1 of 1

 
Case 1:20-cv-01155-JEJ-EBC Document 1 Filed 07/08/20 Page 12 of 19

Eye iv

IN THE UNITED. STATES DISTRICT COURT \ :
FOR THE WESTERN DISTRICT OF VIRGINIA \
CHARLOTTESVILLE DIVISION

By: Hon. Glen E. Conrad

Senior United States District Judge
Defendant. Senior Ur s g

)
UNITED STATES OF AMERICA, ) Case No. 3:12CR00035
3: 5
v. 5 ORDER
DEWAYNE ROY WILSON, )
)
)
)

This matter is before the court on defendant’s motions to amend his name in the record of
the court, judgment, and commitment order, from Dewayne Roy Wilson, to Sulaiman Abu Shahid,
pursuant to a legal name change in the Superior Court of New Jersey, Essex County, which is
dated November 9, 2018. See ECF No. 192-1. Finding good cause, and hearing no objection, it
is now | |

ORDERED
that defendant’s motions, ECF Nos. 192, 193, are GRANTED. The court record now shall reflect
the original name for record keeping purposes, and be updated to include Sulaiman Abu Shahid as
an “also known as” legal name. The Clerk is directed to enter an amended judgment in accordance
with this order.

The Clerk is directed to send copies of this order to the defendant and all counsel of.

record. DATED: This 27th day of April, 2020.

Fes Cpnrac.

Seniog United Ststes District Judge

 
 
 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 13 of 19

 

TRULINCS 07731084 - WILSON, DEWAYNE ROY - Unit: SCH-A-A Exhibit
FROM: 07731084 WILSON, DEWAYNE ROY &
TO: Warden

SUBJECT: ***Request to Staff*** WILSON, DEWAYNE, Reg# 07731084, SCH-A-A
DATE: 05/08/2020 02:23 PM

To: Warden Mr. Scott Finley
Inmate Work Assignment: Orderly

Dear Sir:

The reading seems to be vague ..} will contact the Judge for clarification’. So my next question is will | be able to use the Notary
Public Services of the institution using my legal religious name Sulaiman Abu Shahid ?

nooo Warden on 5/8/2020 2:07 PM wrote:

According to PS 5800.15, Section 402 a:

d. Inmate Committed, Legal, and True Names. The name entered on the
J&C is considered the committed name to be used by the inmate, as well
as the Bureau. SENTRY must reflect the committed name, which may only be
changed by an order from the Federal sentencing court. Court orders will
be filed in the J&C file in accordance with Attachment A of this Manual
and the DSCC wiit be notified accordingly.

Some orders/documents indicate “legal” names or "true” names in
addition to the committed names used in the criminal case. A SENTRY code
for “legal” name has been established and the SENTRY “legal” name field
must be updated accordingly. A "true" name will be entered into SENTRY
as an alias. ,

Additionally, inmates may adopt name changes in accordance with
religious affiliations or other lawful means. It is the inmate’s
responsibility to provide CSD staff with verifiable documentation of the
name change which will be entered by staff in the SENTRY “legal” name
field.

Names that are inflammatory and contrary to the institution's security
or orderiy operation are not acceptable.

The Judgment asked we change your "legal name” which was added in the
same manner you add.an alias, or an "also known as".

The Judgment did not change your committed name, which is Dewayne
Wilson, in sentry and on your ID card, because that is the name that is
entered on:the Judgment and Commitment Order.

>>> ~AI"WILSON, ~*IDEWAYNE ROY" <07731084@inmatemessage.com> 5/8/2020
2:19 PM >>>

To: Warden Mr. Scott Finley

inmate Work Assignment: Orderly

Dear Sir :

Please be advised that On or about Apri! 27,2020, the Honorable Judge
Conrad from the Western District Of Virginia ,entered an order to amend
the Judgment and Comittment Order and to have that information available
for the BOP . | have the documentation . | have requested an updated
Identification Card from CMC Ms. Manbeck :to no avail. | am forwarding
this email where she claims that | havent requested anything to you for
your review and determination .Previously Ms. Manbeck stated in
electronic correspondence that | would need a"federal Sentencing Order".
| have that order in my possession . | just would like to be liberated

from the collective effort to continously violate my civil rights

.Please Investigate this matter ,thank you

"True and Correct under Penalty of Perjury”

28 USC 1746
Case EN Document 1 Filed 07/08/20 Page 14 of 19

Eh We no

~ Phabvd | FILED
dv Rearnaan POP. IN THE UNITED STATES DISTRICT COURT 05/15/2020

    

Lymio0 CLERKS UFFICE U.S. DIST. CUURI
AT CHARLOTTESVILLE, VA

FOR THE WESTERN DISTRICT OF VIRGINIA JULIA C. DUDLEY, CLERK
CHARLOTTESVILLE DIVISION BY: /s/ J. JONES
DEPUTY CLERK

UNITED STATES OF AMERICA, )
) Case No. 3:12CR00035
Vv. )
) ORDER
DEWAYNE ROY WILSON, a/k/a )
SULAIMAN ABU SHAHID ) By: Hon, Glen E. Conrad
) Senior United States District Judge
Defendant. )

Before the court is defendant’s motion to amend the case caption of this matter to reflect

the defendant’s recently-changed name: Sulaiman Abu Shahid. Finding good cause, it is hereby
ORDERED

that defendant’s motion, ECF No. 196, is GRANTED. The case caption shall hereafter reflect

Sulaiman Abu Shahid as the defendant’s name.

Mr. Shahid has also submitted a letter requesting clarification regarding the court's prior
order, ECF No. 194, which granted Mr. Shahid’s motion to amend the judgment and commitment
order in his case. The court believes that its prior order, ECF No.194, and the amended judgment,
ECF No. 195, are sufficiently clear to reflect that the defendant’s committed name is Sulaiman
Abu Shahid. If Mr. Shahid still contends that his rights are being violated after this court’s orders
and after exhausting his administrative remedies, this court is not the proper venue to resolve that
dispute. Because Mr. Shahid is currently incarcerated in F.C.1. Schuykill, located in Minersville,
Pennsylvania, Mr. Shahid will need to seek relief in the United States District Court for the Middle
District of Pennsylvania. See 28 U.S.C. § 1391 (e)(1).

The Clerk is directed to send copies of this order to the defendant and all counsel of record.

GA, Cnet.

Senior United States District Judge

DATED: This 15th day of May, 2020.

 
Case 1:20-cv-01155-JEJ-EBC Documenti Filed 07/08/20 ay sot 19

\B N20

TRULINCS 07731084 - WILSON, DEWAYNE ROY - Unit: SCH-A-B

rm me mee me mm ae eNO Sat Ont ha ehh tlt nnd ol ne tA km 0h sO

FROM: 07731084 WILSON, DEWAYNE ROY

TO: Psychology

SUBJECT: ***Request to Staff*** WILSON, DEWAYNE, Reg# 07731084, SCH-A-A
DATE: 05/12/2020 12:10 PM

To: Dr.Minnig
Inmate Work Assignment: Orderly

please be advise that no response is attached at the present time .
voees Psychology on 5/12/2020 7:47 AM wrote:

Please see Dr. Murray in the Unit.

>>> ~AI"WILSON, ~“IDEWAYNE ROY" <07731084@inmatemessage.com> 5/11/2020 7:30 PM >>>
To: Dr.Minnig
Inmate Work Assignment: Orderly

Dear Maam:
lam unsure why my legal name has not been added to the roll call list here Especially after | have a Federal and State Judges -
Order. Additionally | was told by Mr.Gipe that the religious name has been entered into SENTRY. As previously explained | wish
to participate in the RDAP here and sucessfully complete it as a goal I've set for my recovery . | do not want this failure to
recognize my religious name to be used against me like | have a behavior problem because | dont . There is alot of negativity
attached to my former name (Dewayne Roy Wilson) and | feel like |! am being forced to relive it . Please take this into
consideration through out my travels in the program .

"True and Correct Under Penaity of Perjury "
28 USC 1746

Thank You

Sulaiman Abu Shahid

Eyhibit (@ )
Case 1:20-cv-01155-JEJ-EBC Document 1 Filed 07/08/20 PAAR Ppt 0

a el

TRULINCS 07731084 - WILSON, DEWAYNE ROY - Unit: SCH-A-B

ee an nat em mm mm me seem treme ees meet meee est

FROM: 07731084 WILSON, DEWAYNE ROY

TO: Psychology

SUBJECT: ***Request to Staff*** WILSON, DEWAYNE, Reg# 07731084, SCH-A-A
DATE: 05/18/2020 06:02 PM

To: Dr. Murray
Inmate Work Assignment: Orderly

Attn Dr. Murray:

On or about 05/18/2020, at approximately 8:37am ,| filed an Administrative remedy based on discrimination caused by the denial
of programming hours for a phase one participant as myself ;dating back to atleast May 4-8th,2020. On that same date
05/18/2020 at approximately 2:28pm ,you arranged for Mr.Getchey to bring me from my cell into your office for a discussion.
During this brief discussion you mentioned the fact that we had a previous discussion concerning my legal religious name .
Today you stated that "during roll call | was hesitant" to acknowledge the name Wilson and that | had only responded when both
names were called by my peer .At that point | asked if you would like to review the court documents while we spoke so that
there was no confusion as to the issue at hand .You declined to review the documents. You went on to state that the legal name
is "not in your computer". On or about 5/5/2020, Mr. Gipe ,the Unit Manager, said in an electronic correspondence ,that the legal
name has been entered into SENTRY..Therefore it should infact be in your computer as well . You further stated that | "would
not be programming until | accepted and went by the name you have in your computer”. | took this to mean | would not receive
RDAP hours ect. You then stated that my “legal name is not to be used ". | respectfully explained to you that this was a matter
for the Administration and Courts to consider .| also informed you that | was not willing to give up my First Amendment rights to
satisfy the burden the BOP is faced with . You explained your view as | listened politely, but your opinion of the matter seemed
to favor yourself .So at that point | asked you to put what you were expecting of me into writing .Your response was for me to
send you an" electronic cop-out" . Everytime | sent a cop-out to psychology the response was fo me to "see Dr. Murray on the
Unit". When | asked for the conversation in writing you asked"what are you going to do file an administrative remedy? "That to
which t did not respond . | fee! that the law is worth mentioning in part: which states that:

An Inmate's First Amendment free exercise rights are violated if he is forced to acknowledge his religiously offensive name as a
precondition of receiving benefits or services to which he is entitled .see Ali v. Dixon ,912 F.2d 86 (4th Cir.1990) at pg 90.

It appears to me that you gave me an unconstitutional ultimatum.And that was to either drop my religious legal name or lose out
on the benefit and services that RDAP provides ,such as hours and treatment . Is that what you were explaining to me ?

To the best of my knowledge this information is "True and correct
under the penalty of Perjury 28 USC 1746 "

Ge
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 17 of 19

grnort(Z )

Name: WILSON, Dewayne R.
Reg. No.: 07731-0084

Unit: Unit 1-A

Remedy ID: 1009288-F1

Page 1 of 1

 

PART B - RESPONSE

This is in response to your Inmate Request for Administrative Remedy received
on March 6, 2020, in which you state, "On or about February 27, 2020, during
roll-call for the participants in the RDAP here at FCI Schuylkill, I
attempted to be recognized, by staff as Saulaiman Abu Shahid, my legal name.
See, Exhibit (A), on or about, November 9, 2018, the Honorable Thomas R. Vena
entered an order that authorized (Dewayne Roy Wilson) to assume the name of
Sulaiman Abu Shahid. See, Exhibit (B) Dr. Murray the RDAP Coordinator was
but on notice of the legal name change, rather than rectify the situation
with the Records Department, she ordered the DTS to continue to address Mr.
Shahid as Mr. Wilson. Thus, violating the first amendment...”

Program Statement 5800.15: Correctional Systems Manual, Chapter 4, Page 2,
States, “(d) Inmate Committed, Legal, and True Names. The name entered on
the J&C is considered the committed name to be used by the inmate, as well as
the Bureau. SENTRY must reflect the committed name, which may only be
changed by an order from the Federal sentencing court.”

The documentation in which you provide originates in the Superior Court of
New Jersey and not a Federal sentencing court. Additionally, although you
may adopt name changes, you must provide sufficient documentation to provide
Correctional Systems Department (CSD) staff to be reviewed and entered as a
legai-name- change: It should be noted that you will continue to be
recognized by your committed name as outlined in Program Statement 5800.15
and not the name entered as a “true, legal, or alias name.”

Accordingly, your request for Administrative Remedy is denied.

If you are not satisfied with this decision, you may appeal to the Regional
Director, Federal Bureau of Prisons, U.S. Customs House, Second and Chestnut
Streets, Philadelphia, Pennsylvania, 19106, within 20 calendar days of the

date of this response.
SSPI7/ FO | i
Date Séett Finley,MWarden 7

 
Case 1:20-cv-01155-JEJ-EBC Document1 Filed 07/08/20 Page 18 of 19

6 fol20 ZO

~ COVER LETTER.

 

 

 

 

 

 

 

 

 

 

 

 

z : Clo .
eo | _ com nb: 3! iZer 000 30. |
PEAR CLELK OF CO6VET NO DAD Pe CetLmpel

Erclsed Bitches hate ad 5 Pil —

 

 

SE CTLON., ORDER To.S dou vi CAUSE,

by -£)- Ho
Cy A BITS™ ANP AFEIDAWT Lal Sup poll

 

 

 

 

PLLA. Cé Lil e_aad a Ocke f ith the lo i a

 

Gad Seno +e Me_@ Copy of phe locket cheet
Therk you

 

 

 

fu / CUM Ab Z Ne h J |

Suleiman Abu Shahi

 

Master t: address:

 

 

 

Peway Ad hile H#0723l-084 \ Note “Any marts on \!
Per Sch wiylkall documents ace due
Fo Box 7S 9 to my etror aad are Signed
Miners vile, Pa 17954 ~O7S9 Gcoordiag ly

 

Z2EVUSC lJ4g

 

 

 
Case res Cv= O11 55- JED EBC. Document 1. lete L820. Page

 

 

 

 

 

 

 
